Case 4:19-cv-00149-JHM-HBB Document 77 Filed 09/24/20 Page 1 of 5 PageID #: 2929




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO: 4:19-CV-00149-JHM

 CHAD BULLOCK                                                                PLAINTIFF

 V.

 OTTO IMPORTS, LLC, et al.                                                   DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant LG Chem Co., Ltd.’s Objections to the

 Magistrate Judge’s Amended Memorandum Opinion and Order [DN 76] and LG Chem’s Renewed

 Motion to Dismiss for Lack of Personal Jurisdiction [DN 61]. Fully briefed, this matter is ripe for

 decision.

                                          I. BACKGROUND

        Plaintiff Chad Bullock alleges that he was injured from rewrapped LG lithium-ion batteries

 that he purchased from Defendant Otto Imports, LLC. [DN 1-2 at 19–20]. In response to LG

 Chem’s Motion to Dismiss, the Court granted discovery limited to the personal jurisdiction issue.

 [DN 43]. Bullock later served LG Chem with several written discovery requests. [DN 76-1, DN

 76-2, DN 76-3]. LG Chem objected to many of the requests. [Id.]. The Magistrate Judge granted

 in part and denied in part LG Chem’s Motion for Protective Order. [DN 75]. He also granted in

 part and denied in part Bullock’s Motion to Compel. [Id.]. LG Chem now objects to the Magistrate

 Judge’s Amended Memorandum Opinion and Order. [DN 76].

                                     II. STANDARD OF REVIEW

        A party may submit objections to a magistrate judge's ruling on nondispositive matters

 such as discovery orders. FED. R. CIV. P. 72(a). The district court reviews an order by a magistrate
Case 4:19-cv-00149-JHM-HBB Document 77 Filed 09/24/20 Page 2 of 5 PageID #: 2930




 judge on a nondispositive matter under the “clearly erroneous or contrary to law” standard.

 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).

                                           III. DISCUSSION

        LG Chem objects on several grounds and the Court addresses each in turn. First, LG Chem

 argues that the Magistrate Judge erred by requiring it to respond to Bullock’s merit-based requests.

 [DN 76 at 10]. The requests at issue here are the following: Interrogatory Nos. 5–8, 13–14, 18,

 21–22; Requests for Production Nos. 6–7, 25, 28, 32–33, 41; and Requests for Admission Nos. 6–

 7, 10, 12–20, 23, 24–25, 28–30, 34–36. [Id.].

        The Court will begin by discussing Interrogatory No. 14. The Magistrate Judge granted

 LG Chem’s objection to Interrogatory No. 14. [DN 75 at 10]. Despite the Magistrate Judge

 granting LG Chem’s objection to the interrogatory, LG Chem contends that the Magistrate Judge

 erroneously overruled its objection. [DN 76 at 10]. This appears to be a mistake by LG Chem.

 However, when Defendant LG Chem America, Inc. (LGCAI) previously objected to essentially

 the same interrogatory [DN 52-1 at 23, DN 52 at 9 n.3], this Court denied the objection [DN 56 at

 4]. The Court sees no justification for a different ruling on LG Chem’s objection to Interrogatory

 No. 14. So, LG Chem must answer Interrogatory No. 14 for the same reason that LGCAI was

 required to respond to it. [See DN 56 at 4]. Regarding the rest of the Magistrate Judge’s rulings

 on the requests at issue here, his rulings were not contrary to law.

        Second, LG Chem argues that the Magistrate Judge erred by ordering it to produce

 information regarding business activities throughout the United States. [DN 76 at 12]. The

 requests at issue here are the following: Interrogatory Nos. 4–9, 12, 18; Requests for Production

 Nos. 27–28, 35, 41; Requests for Admission Nos. 5, 11, 40. [Id.]. LG Chem contends that the

 Magistrate Judge’s reliance on Bridgeport Music, Inc. v. Still N The Water Publ’g, 327 F.3d 472




                                                    2
Case 4:19-cv-00149-JHM-HBB Document 77 Filed 09/24/20 Page 3 of 5 PageID #: 2931




 (6th Cir. 2003) and Parker v. Winwood, 938 F.3d 833, 835 (6th Cir. 2019) is misplaced. [Id. at 13].

 The Court disagrees because of the reasons the Magistrate Judge articulated in his Amended

 Memorandum Opinion and Order. [DN 75 at 3–4].

        Furthermore, LG Chem argues that “the Magistrate Judge should have considered LG

 Chem’s discovery responses—which confirmed that during the four years preceding the alleged

 incident, LG Chem did not direct any activities to Kentucky related to LG 18650 battery cells—

 before concluding the LG Chem should be subject to any further burden of discovery.” [DN 76 at

 15]. LG Chem’s responses do not make the discovery that Bullock’s seeks on personal jurisdiction

 unwarranted. Nor does LG Chem’s assertion that its “responses show that it did not sell, distribute,

 or ship cells to California-retailer Otto Imports, nor to anyone in Kentucky or anyone outside

 Kentucky with knowledge that the cells were intended to be later distributed or sold to

 anyone in Kentucky.” [DN 76 at 15].

        The Magistrate Judge also properly relied on Burrell v. Duhon, No. 18-CV-00141, 2019

 WL 4918771 (W.D. Ky. Oct. 4, 2019) for support that records in prior lawsuits are reasonably

 calculated to lead to the discovery of evidence relevant to jurisdictional issues. After reviewing

 the discovery requests at issue, the Court finds that the Magistrate Judge’s rulings were not

 contrary to law here.

        Third, LG Chem argues that the Magistrate Judge erred by ordering it to produce

 information postdating the accident.     [DN 76 at 16].      The requests at issue here are the

 following: Interrogatory Nos. 1–9, 11–12, 15–20; Requests for Production Nos. 2–16, 18–20, 26–

 28, 34, 38–41; and Requests for Admission No. 2. [Id.]. LG Chem makes two points. First, it

 asserts that the “Magistrate Judge’s Order did not address the legal authority cited by LG




                                                  3
Case 4:19-cv-00149-JHM-HBB Document 77 Filed 09/24/20 Page 4 of 5 PageID #: 2932




 Chem . . . .” [Id.]. Second, it contends that the Magistrate Judge did not offer a basis for using a

 time period of one year postdating the incident. [Id.].

           LG Chem relies on two cases— Ceasars Riverboat Casino, LLC v. Beach, 336 S.W.3d 51

 (Ky. 2011) and Steel v. United States, 813 F.2d 1545 (9th Cir. 1987)—to support its position that

 it should not have to produce information postdating the accident. [Id.]. Those cases do not

 foreclose the Magistrate Judge’s reasoning that “sales or distribution in the immediate aftermath

 of the incident would be relevant to sales agreements, distribution agreements, and marketing

 efforts before the incident [] especially considering the lenient relevancy standard applied to

 discovery.” [DN 75 at 6]. Also, LG Chem has not shown that the Magistrate Judge’s decision to

 use a time period of one year postdating the incident is contrary to law. The Magistrate Judge’s

 rulings on the requests at issue here were not contrary to law.

           Finally, LG Chem argues that the Magistrate Judge erred by ordering LG Chem to produce

 information regarding unrelated business activities in Kentucky. [DN 76 at 17]. The requests at

 issue are Interrogatory Nos. 16–17, 20; Requests for Production Nos. 38, 39, 40; and Requests for

 Admission Nos. 2, 4. [Id.]. LG Chem takes issue with the Magistrate Judge’s ruling that “no

 request will be limited to the extent it seeks ‘information about LG physical presence in

 Kentucky.’” [DN 75 at 6]. The Court is not persuaded that this ruling is contrary to law.

 Therefore, the Magistrate Judge’s specific rulings on the requests at issue here were not contrary

 to law.

           Also, LG Chem’s Renewed Motion to Dismiss [DN 61] is premature considering the

 ongoing discovery dispute. Therefore, LG Chem’s Renewed Motion to Dismiss is denied with

 leave to refile.




                                                  4
Case 4:19-cv-00149-JHM-HBB Document 77 Filed 09/24/20 Page 5 of 5 PageID #: 2933




                                     IV. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that LG Chem’s Objections

 to the Magistrate Judge’s Amended Memorandum Opinion and Order [DN 76] are

 OVERRULED. LG Chem must answer the designated discovery requests in the Magistrate

 Judge’s Order 60 days from the filing of this opinion. LG Chem’s Renewed Motion to Dismiss

 for Lack of Personal Jurisdiction [DN 61] is DENIED WITH LEAVE TO REFILE after the

 discovery period has ended.




                                                                           September 23, 2020




 cc: counsel of record




                                             5
